DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 02/10/2022 have been entered and fully considered.  Claims 1-16 are pending.  Claims 12-15 are withdrawn.  Claims 1, 4, 6, and 11 amended.  Claims 1-11 and 16 are examined herein.

Specification
The amendment to the specification is acceptable and has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “the second layer being thicker than the first layer.”  However, the specification as filed does not support the first and second layers having any thicknesses so long as the second layer is thicker than the first layer.  The Office acknowledges support for specific thicknesses of the first layer and the second layer in various embodiments (20 µm to 50 µm and 100 µm to 2 mm; 20 µm to 200 µm and 400 µm to 4 mm; 50 µm to 1 mm and 1 to 5 mm; and 50 µm to 2 mm and 1 mm to 10 mm).  See the specification as filed at pg. 16, line 16 – pg. 18, line 1.  However, the Office does not find support for the claimed limitation in the specification as filed.  Claims 2-11 and 16 depend from claim 1 and are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10-2013-208135 A1 (“Lange”).
Regarding claims 1, 3, 5, 7, and 9, Lange discloses a wall structure comprising a layer of aluminum ([0022], [0025], [0038], [0057]) coated with a powder coating on an inner wall of the aluminum layer ([0023], [0025]-[0026], [0042], [0044]-[0046]).  The powder coating can comprise an inner/lower layer and an outer/upper layer, wherein the inner layer is formed from a melamine-based resin and the outer layer is formed from a silicone rubber ([0045]).  Lange uses the terms inner and outer layer such that the outer layer encases the inner layer ([0013]).  The outer layer, inner layer, and aluminum layer correspond to the claimed first layer, second layer, and third layer, respectively.  The melamine-based resin decomposes at high temperatures and forms non-ionizable gases that can produce very good arc extinguishing properties ([0009], [0013]).  The melamine-based resin (in the inner layer) is interpreted as an ablative material configured to act as a heat shield for the aluminum layer.  The powder coating (including the silicone rubber in the outer layer) is electrically insulating ([0021]) and, therefore, electrically isolates the inner layer from the inside of the case.  The aluminum layer has a higher thermal conductivity than the inner layer.
Lange does not expressly disclose the second layer is thicker than the first layer.  However, Lange discloses the melamine in the inner layer (“second layer”) acts as an arc extinguishing agent ([0009], [0013]) and the silicone rubber in the outer layer (“first layer”) provides mechanical strength and robustness and holds the melamine at the location where an arc occurs ([0011], [0013]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an amount of the melamine and silicone rubber sufficient to accomplish the purpose of the materials, as an arc extinguishing agent and to provide mechanical strength and robustness and hold the melamine at the location where an arc occurs.  Since the melamine and silicone rubber are provided as layers, the amount of each at a given location is determined by its thickness.  As one of ordinary skill would readily recognize, providing more melamine and silicone rubber would come with an associated increase in cost of materials and processing.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thicknesses of the melamine and silicone rubber, including to the claimed relation, to provide the intended effects of the materials while balancing costs.
Regarding claims 2, 4, 11, and 16, modified Lange discloses the wall structure of claims 1 and 3.  It is deemed that the ablative material being capable of being modified in an ablation process at a temperature below 600°C [claim 2], the ablation process including pyrolysis or carbonization of the material in the second layer [claims 4 and 16], and the material of the first layer has a melting point of 200 °C or higher [claim 11] are inherent characteristics and/or properties of the specifically disclosed ablative material and material of the first layer.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
Regarding claim 6, Lange discloses the wall structure of claim 1.  Lange is silent regarding the ablative material includes one or a complex thereof among graphite, a carbon-fiber-reinforced phenolic, an epoxy resin, a silicone elastomer, Teflon, quartz, cork, and nylon.  However, Lange discloses as an alternative or in addition to the inner and outer layer, the coating can also comprise a melamine resin-silicone rubber-polymer blend ([0046]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a melamine resin-silicone rubber-polymer blend as the ablative material because Lange discloses the material may be used as an alternative to the melamine-based material. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DE 10-2013-208135 A1 (“Lange”) as applied to claim 7 above, and further in view of Applicant’s admitted prior art.
Regarding claim 8, modified Lange discloses the wall structure of claim 7.  Lange does not expressly disclose the third layer includes at least one among alloys of aluminum, iron (Fe), carbon (C), chromium (Cr), and manganese (Mn), and alloys of iron (Fe), carbon (C), chromium (Cr), and nickel (Ni).  However, applicant admits in the specification that these materials are conventional as materials in the case of a battery.  “Particularly, the third layer is made of an alloy of aluminum, iron (Fe), carbon (C), chromium (Cr), and manganese (Mn), and/or an alloy of iron (Fe), carbon (C), chromium (Cr) ), and nickel (Ni).  Therefore, the third layer may be the same as the case of the conventional battery.”  See the specification as filed at pg. 15, lines 9-13.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use at least one among alloys of aluminum, iron (Fe), carbon (C), chromium (Cr), and manganese (Mn), and alloys of iron (Fe), carbon (C), chromium (Cr), and nickel (Ni) in the third layer because these materials were known in the art as materials for conventional battery cases.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DE 10-2013-208135 A1 (“Lange”) as applied to claim 1 above, and further in view of US 2012/0121956 A1 (“Park”).
Regarding claim 10, modified Lange discloses the wall structure of claim 1.  Lange does not expressly disclose the first layer includes a fiber-reinforced plastic material.
Park discloses a battery module having a module case, wherein at least one part of one side of the module case includes a reinforcing fiber (Abstract).  Park discloses an embodiment wherein module case 80 has a reinforcing fiber layer 85 formed on an inner surface of housing unit 81 and cover 82 ([0083]).  The reinforcing fiber layer 85 is formed of densely formed reinforcing fibers 88 and synthetic resin for fixing the reinforcing fibers 88 ([0084]).  The reinforcing fiber layer 85 improves the strength of the module case ([0086]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of the reinforcing fiber layer 85 on the inner surface of the wall structure of Lange to improve the strength thereof.

Response to Arguments
Applicant’s arguments, see pg. 6, filed 02/10/2022, with respect to the objection to the specification and claim 6 have been fully considered and are persuasive.  The objection to the specification and claim 6 has been withdrawn. 
Applicant’s arguments, see pp. 7-10, filed 02/10/2022, with respect to the rejection(s) of claims 1-5, 7, 9, 11, and 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lange under 35 USC 103.
It is the position of the Office that it would have been obvious to provide the claimed relative thickness of the first and second layers in view of the teachings of Lange.  Lange discloses the melamine in the inner layer (“second layer”) acts as an arc extinguishing agent ([0009], [0013]) and the silicone rubber in the outer layer (“first layer”) provides mechanical strength and robustness and holds the melamine at the location where an arc occurs ([0011], [0013]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an amount of the melamine and silicone rubber sufficient to accomplish the purpose of the materials, as an arc extinguishing agent and to provide mechanical strength and robustness and hold the melamine at the location where an arc occurs.  Since the melamine and silicone rubber are provided as layers, the amount of each at a given location is determined by its thickness.  As one of ordinary skill would readily recognize, providing more melamine and silicone rubber would come with an associated increase in cost of materials and processing.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thicknesses of the melamine and silicone rubber, including to the claimed relation, to provide the intended effects of the materials while balancing costs.
As to applicant’s remarks which may be applicable to the instant grounds of rejection, please consider the following.  Applicant argues Lange does not clearly disclose the order in which the layers are stacked.  The Office respectfully disagrees and believes the only reasonable interpretation of inner and outer layers, given the context of the layers, is that presented in the Office action.  The powder coating is applied to an inner wall of the battery housing ([0042]).  The powder coating comprises an inner layer containing melamine and an outer layer containing silicone rubber ([0045]).  The melamine has arc extinguishing properties and the silicone rubber is elastic which means that arc-quenching gas produced from the melamine is held at the point at which the arc occurs and can thus develop its arc-quenching effect even better ([0013]).  These effects, particularly those of the silicone rubber, would not be possible in a configuration in which the silicone rubber was only disposed between the melamine and the battery housing.  Regarding the word “encase,” it appears this may be applicable to an embodiment not relied upon in the Office action, wherein the layers are applied to a fuse.  See Fig. 3c.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727